Case: 09-20593     Document: 00511008902          Page: 1    Date Filed: 01/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 20, 2010

                                     No. 09-20593                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JAMES B. VEASAW,

                                                   Plaintiff-Appellant,
v.

UNITED STATES OF AMERICA and CHRISTOPHER COX, Chairman,
UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                                                   Defendants - Appellees.




                    Appeal from the United States District Court
                        For the Southern District of Texas
                              USDC No. 4:08-CV-2936




Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

        Appellant fails to address in his brief to this court any errors in the district
court’s opinion and order dismissing appellant’s suit. Accordingly, we grant the
motion of appellees for summary affirmance.
        The judgment of the district court is therefore AFFIRMED.


        *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.